Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on July 11, 2022.  Claims 1-20 are pending.  Applicant's election with traverse of the invention of Group I relating to claims 1-12 and 19-20 in the reply filed on July 11, 2022 is acknowledged.  The traversal is on the ground(s) that claims 1 and 13 recite the same system and only differ in the manner in which the controller is configured.  In addition, the applicant argues that this difference would not require a serious search burden on the examiner.  This is not found persuasive because while the systems recited are similar, the differences noted by the applicant would necessitate different search strategies and strings for claims 1 and 13 to determine relevant prior art in (1) an out-of- plane displacement of the outer surface and (2) delamination between internal layers of the composite structure.  While a search for the system might return the hardware used in both, the examiner would still need to execute separate searches to determine if prior art would render each differing claim set obvious.  As noted in the restriction requirement, the separate searches would cause a search and/or examination burden as the inventions require a different field of search. For example, searching different classes/subclasses or electronic resources, or employing different search queries.  However, in drafting the rejection, the cited art does teach both inventions.  In the interest of compact prosecution, the examiner withdraws the restriction requirement.
Claims 1-20 are pending and examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a machine and a process. Therefore, we proceed to step 2A, Prong 1.

Revised Guidance Step 2A - Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here, the claims recite the abstract idea of detecting, using data received from the surface-strain imaging apparatus, an out-of-plane displacement of the outer surface in the area caused by the temperature gradient, determine that the out-of-plane displacement satisfies a threshold condition, and based on determining that the out-of-plane displacement satisfies the threshold condition, flag the area of the outer surface for further inspection as recited in independent claims 1 and 19 and determine whether the data is indicative of a delamination between internal layers of the multiple internal layers of the composite structure.
The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  That is, a person could do this visually and in their mind without the use of the machine recited. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.’’).
Revised Guidance Step 2A - Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
In addition, limitations reciting data gathering such as “the surface-strain imaging apparatus configured to image an area of an outer surface of the composite structure” and “receive, from the surface-strain imaging apparatus, data indicative of a shape of the outer surface of the composite structure” are also insignificant pre-solution activity that merely gather data and, therefore, do not integrate the exception into a practical application for that additional reason. See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).
Furthermore, the limitation “flag the area of the outer surface for further inspection” merely uses generic computing components (“controller”) but also constitutes insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’” Bilski, 561 U.S. at 610-11 (quoting Diehr, 450 U.S. at 191-92).

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements, such as: (1) “controller”; (2) “memory”; (3) detector and (4) “processor” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, ¶¶ 95-98, 199-202 of the specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).
As for dependent claims 2, 4-12, 14-18 and 20, these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea.  The claims also fail to add additional limitations that would amount to significantly more than the abstract idea.  Therefore, the invention the claims as a whole, considering all claim elements both individually and in combination, are not patent eligible.
Dependent claim 3, however, recites structure used by the system in that could not be performed in the mind.  This structure is not directed to basic concepts that are similar to any abstract ideas previously identified by the courts.  Accordingly, claim 3 is patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glynn et al., WO 2018/064104 A1.

Regarding claim 1, Glynn teaches a system for in-situ inspection of a composite structure, the system comprising: 
a surface-strain imaging apparatus comprising a detector, the surface-strain imaging apparatus configured to image an area of an outer surface of the composite structure while a temperature of the composite structure warms to thermal equilibrium with a surrounding environment and a temperature gradient exists between an inner surface of the composite structure and the outer surface of the composite structure, wherein the inner surface of the composite structure and the outer surface of the composite structure are separated by multiple internal layers; (Glynn, see at least ¶ [0036] which states “In a third, scanning stage 110, the composite structure 102 is permitted to begin coming to a thermal equilibrium, during which a cool interior (i.e., the composite core or substrate and/or an inner part of the composite skin) draws heat from the warm exterior. The scanning stage 110 can include any suitable number of thermal sensors 112, 116, such as infrared sensors (e.g., forward looking infrared (FLIR) cameras or scanners) operable to take a thermal image showing infrared emissions from an object. The scanning stage 100 shown illustrates thermal sensors 112, 116 positioned to capture temperature data in the form of thermographic images from a zenith and from a side view of the composite structure; however, any suitable combination of image capture positions may be used. The scanning stage 110 can communicate data 120, including temperature data and instructions, between the thermal sensors 112, 116 and a management component 118 which includes a processor 122 and memory 124, and is operable to control operation of the system 100 including, but not limited to, timing and temperatures for each stage 106, 108, 110; temperature data capture by the thermal sensors 112, 116, and analysis of the temperature data captured thereby.” and Figs. 1 and 3) and 
a controller comprising a processor and memory, the controller configured to: detect, using data received from the surface-strain imaging apparatus, an out-of-plane displacement of the outer surface in the area caused by the temperature gradient, determine that the out-of-plane displacement satisfies a threshold condition, and based on determining that the out-of-plane displacement satisfies the threshold condition, flag the area of the outer surface for further inspection. (Glynn, see at least ¶ [0068] which states “the process 1500 can also include receiving a composite structure, e.g., at a staging position or in an enclosure operable to induce a temperature change in the structure (act 1502). The composite structure is cooled to a first steady-state temperature (act 1504). Then, the composite structure is subjected to surface heating by a heat source that scans over a surface of the composite structure (act 1506). A suitable heat source can include a "thermal knife," e.g., a blower pushing hot air in a narrow band or sheet, or an infrared emitter that provides thermal emissions over a discrete band. After a predetermined period of time, or at a predetermined distance behind the heat source, the system can obtain temperature data from the composite structure that indicates temperatures over the outer layer of the structure by, e.g., scanning the composite structure with a thermographic sensor (act 1508). The temperature data may be converted into the form of a thermographic image, and may be compared to reference data, e.g., a reference thermographic image obtained from an undamaged composite structure of the same type as the composite structure, or reference data obtained previously from thermal scanning of the same composite structure (act 1510).  The comparison can highlight changes in thermal conductivity of the composite structure compared to the reference structure, indicative of an irregularity in the composite structure (act 1510).” and Fig. 15)

Regarding claim 2, Glynn teaches a system for in-situ inspection of a composite structure, wherein determining that the out-of-plane displacement satisfies the threshold condition comprises determining that a height of the out-of- plane displacement of the outer surface exceeds a threshold height. (Glynn, see at least ¶ [0068] which states “the process 1500 can also include receiving a composite structure, e.g., at a staging position or in an enclosure operable to induce a temperature change in the structure (act 1502). The composite structure is cooled to a first steady-state temperature (act 1504). Then, the composite structure is subjected to surface heating by a heat source that scans over a surface of the composite structure (act 1506). A suitable heat source can include a "thermal knife," e.g., a blower pushing hot air in a narrow band or sheet, or an infrared emitter that provides thermal emissions over a discrete band. After a predetermined period of time, or at a predetermined distance behind the heat source, the system can obtain temperature data from the composite structure that indicates temperatures over the outer layer of the structure by, e.g., scanning the composite structure with a thermographic sensor (act 1508). The temperature data may be converted into the form of a thermographic image, and may be compared to reference data, e.g., a reference thermographic image obtained from an undamaged composite structure of the same type as the composite structure, or reference data obtained previously from thermal scanning of the same composite structure (act 1510).  The comparison can highlight changes in thermal conductivity of the composite structure compared to the reference structure, indicative of an irregularity in the composite structure (act 1510).” and Fig. 15)

Regarding claim 3, Glynn teaches a system for in-situ inspection of a composite structure, further comprising an output component, wherein flagging the area of the outer surface for further inspection comprises causing the output component to output a visual indication. (Glynn, see at least ¶ [0070] which states “If an irregularity is present, the system can generate an error report indicating the irregularity, and may provide an indication for presentation to a user to alert the user of the irregularity (act 1608).”)

Regarding claim 4, Glynn teaches a system for in-situ inspection of a composite structure, wherein flagging the area of the outer surface for further inspection comprises highlighting a region corresponding to the area on a diagram of the composite structure. (Glynn, see at least ¶ [0070] which states “If an irregularity is present, the system can generate an error report indicating the irregularity, and may provide an indication for presentation to a user to alert the user of the irregularity (act 1608). The indication may include coordinates of the irregularity. If an irregularity is not present, the system can log the temperature data for future use, e.g., as reference data, or for maintaining an inspection record (act 1610).”)

Regarding claim 5, Glynn teaches a system for in-situ inspection of a composite structure, wherein the composite structure comprises an aircraft skin, and wherein the temperature gradient comprises a temperature difference of at least 20 degrees Celsius between an innermost layer of the aircraft skin and an outermost layer of the aircraft skin.  Claim 5 is rejected because the temperature difference is not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting the temperature difference could provide benefits to the system, it does not directly impact how the device is constructed or operated.  One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Regarding claim 6, Glynn teaches a system for in-situ inspection of a composite structure, wherein the surface-strain imaging apparatus comprises a shearography system. Glynn discloses the claimed invention except the surface-strain imaging apparatus comprises a shearography system.  It would have been an obvious matter of design choice to utilize a shearography system, since applicant has not disclosed that a shearography system solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a shearography system.  In addition, Glynn states “however any suitable combination of image capture positions may be used.” ¶ [0036]

Regarding claim 7, Glynn teaches a system for in-situ inspection of a composite structure, wherein the surface-strain imaging apparatus further comprises a light source and a retroreflective screen. Glynn discloses the claimed invention except the surface-strain imaging apparatus comprises a light source and a retroreflective screen.  It would have been an obvious matter of design choice to utilize a light source and a retroreflective screen, since applicant has not disclosed that a light source and a retroreflective screen solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a light source and a retroreflective screen.  In addition, Glynn states “however any suitable combination of image capture positions may be used.” ¶ [0036]

Regarding claim 8, Glynn teaches a system for in-situ inspection of a composite structure, wherein the surface-strain imaging apparatus comprises a three-dimensional (3D) scanner. (Glynn, see at least ¶ [0047] which states “The first thermographic image 700A shows temperature data in the form of a temperature map immediately after a heating step. The temperature data may be stored numerically, e.g., as intensity values associated with discrete three-dimensional spatial locations (voxels) or two-dimensional locations in the image (pixels).”)

Regarding claim 9, Glynn teaches a system for in-situ inspection of a composite structure, wherein the surface-strain imaging apparatus is a handheld measurement instrument. Glynn discloses the claimed invention except the surface-strain imaging apparatus is a handheld measurement instrument.  It would have been an obvious matter of design choice to make the surface-strain imaging apparatus a handheld measurement instrument, since applicant has not disclosed that the surface-strain imaging apparatus being a handheld measurement instrument solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the surface-strain imaging apparatus being a handheld measurement instrument.

Regarding claim 10, Glynn teaches a system for in-situ inspection of a composite structure, further comprising a robotic crawler, wherein the surface-strain imaging apparatus is attached to the robotic crawler. Glynn discloses the claimed invention except the surface-strain imaging apparatus is attached to the robotic crawler.  It would have been an obvious matter of design choice to make the surface-strain imaging apparatus be attached to the robotic crawler, since applicant has not disclosed that this solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the surface-strain imaging apparatus attached to the robotic crawler.

Regarding claim 11, Glynn teaches a system for in-situ inspection of a composite structure, further comprising an unmanned aerial vehicle (UAV), wherein the surface-strain imaging apparatus is attached to the UAV. Glynn discloses the claimed invention except the surface-strain imaging apparatus is attached to the UAV.  It would have been an obvious matter of design choice to make the surface-strain imaging apparatus be attached to the UAV, since applicant has not disclosed that this solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the surface-strain imaging apparatus being attached to the UAV.

Regarding claim 12, Glynn teaches a system for in-situ inspection of a composite structure, wherein: the surface-strain imaging apparatus is configured to image the area of the outer surface from a first viewpoint, and the system further comprises another surface-strain imaging apparatus configured to image another area of the outer surface of the composite structure from a second viewpoint that is different from the first viewpoint. (Glynn, see at least ¶ [0036] which states “In a third, scanning stage 110, the composite structure 102 is permitted to begin coming to a thermal equilibrium, during which a cool interior (i.e., the composite core or substrate and/or an inner part of the composite skin) draws heat from the warm exterior. The scanning stage 110 can include any suitable number of thermal sensors 112, 116, such as infrared sensors (e.g., forward looking infrared (FLIR) cameras or scanners) operable to take a thermal image showing infrared emissions from an object. The scanning stage 100 shown illustrates thermal sensors 112, 116 positioned to capture temperature data in the form of thermographic images from a zenith and from a side view of the composite structure; however, any suitable combination of image capture positions may be used. The scanning stage 110 can communicate data 120, including temperature data and instructions, between the thermal sensors 112, 116 and a management component 118 which includes a processor 122 and memory 124, and is operable to control operation of the system 100 including, but not limited to, timing and temperatures for each stage 106, 108, 110; temperature data capture by the thermal sensors 112, 116, and analysis of the temperature data captured thereby.” and Figs. 1 and 3)

Regarding claim 13, Glynn teaches a system for in-situ inspection of a composite structure, the system comprising: 
a surface-strain imaging apparatus comprising a detector, the surface-strain imaging apparatus configured to image an area of an outer surface of the composite structure while a temperature of the composite structure warms to thermal equilibrium with a surrounding environment and a temperature gradient exists between an inner surface of the composite structure and the outer surface of the composite structure, wherein the inner surface of the composite structure and the outer surface of the composite structure are separated by multiple internal layers; (Glynn, see at least ¶ [0036] which states “In a third, scanning stage 110, the composite structure 102 is permitted to begin coming to a thermal equilibrium, during which a cool interior (i.e., the composite core or substrate and/or an inner part of the composite skin) draws heat from the warm exterior. The scanning stage 110 can include any suitable number of thermal sensors 112, 116, such as infrared sensors (e.g., forward looking infrared (FLIR) cameras or scanners) operable to take a thermal image showing infrared emissions from an object. The scanning stage 100 shown illustrates thermal sensors 112, 116 positioned to capture temperature data in the form of thermographic images from a zenith and from a side view of the composite structure; however, any suitable combination of image capture positions may be used. The scanning stage 110 can communicate data 120, including temperature data and instructions, between the thermal sensors 112, 116 and a management component 118 which includes a processor 122 and memory 124, and is operable to control operation of the system 100 including, but not limited to, timing and temperatures for each stage 106, 108, 110; temperature data capture by the thermal sensors 112, 116, and analysis of the temperature data captured thereby.” and Figs. 1 and 3) and 
a controller comprising a processor and memory, the controller configured to: receive, from the surface-strain imaging apparatus, data indicative of a shape of the outer surface of the composite structure, and determine whether the data is indicative of a delamination between internal layers of the multiple internal layers of the composite structure. (Glynn, see at least ¶ [0042] which states “FIG. 4 illustrates the composite structure 200 of FIG. 2, in a diagrammatic side section view, showing a delamination irregularity 210 occurring within a multi-ply composite skin forming the outer layer 206. Delamination can occur whenever a matrix binding a multi-ply composite is damaged or degraded (e.g., by heat or impact) or when a matrix binding a composite is not fully impregnated into the composite layers (e.g., when an air bubble forms in the composite layers). The delamination can impair the strength of the composite. The delamination can interfere with thermal transfer through the outer layer 206.” And fig. 4)

Regarding claim 14, Glynn teaches a system for in-situ inspection of a composite structure, wherein determining whether the data is indicative of a delamination between internal layers of the composite structure comprises determining whether the data is indicative of an out-of-plane displacement of the outer surface of the composite structure that satisfies a threshold condition. (Glynn, see at least ¶ [0068] which states “the process 1500 can also include receiving a composite structure, e.g., at a staging position or in an enclosure operable to induce a temperature change in the structure (act 1502). The composite structure is cooled to a first steady-state temperature (act 1504). Then, the composite structure is subjected to surface heating by a heat source that scans over a surface of the composite structure (act 1506). A suitable heat source can include a "thermal knife," e.g., a blower pushing hot air in a narrow band or sheet, or an infrared emitter that provides thermal emissions over a discrete band. After a predetermined period of time, or at a predetermined distance behind the heat source, the system can obtain temperature data from the composite structure that indicates temperatures over the outer layer of the structure by, e.g., scanning the composite structure with a thermographic sensor (act 1508). The temperature data may be converted into the form of a thermographic image, and may be compared to reference data, e.g., a reference thermographic image obtained from an undamaged composite structure of the same type as the composite structure, or reference data obtained previously from thermal scanning of the same composite structure (act 1510).  The comparison can highlight changes in thermal conductivity of the composite structure compared to the reference structure, indicative of an irregularity in the composite structure (act 1510).” and Fig. 15)

Regarding claim 15, Glynn teaches a system for in-situ inspection of a composite structure, further comprising an output component configured to provide a visual indication of whether the data is indicative of a delamination between internal layers of the composite structure.

Regarding claim 16, Glynn teaches a system for in-situ inspection of a composite structure, wherein the composite structure comprises an aircraft skin, and wherein the temperature gradient comprises a temperature difference of at least 20 degrees Celsius between an innermost layer of the aircraft skin and an outermost layer of the aircraft skin. Claim 16 is rejected because the temperature difference is not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting the temperature difference could provide benefits to the system, it does not directly impact how the device is constructed or operated.  One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Regarding claim 17, Glynn teaches a system for in-situ inspection of a composite structure, wherein the surface-strain imaging apparatus is a handheld measurement instrument. Glynn discloses the claimed invention except the surface-strain imaging apparatus is a handheld measurement instrument.  It would have been an obvious matter of design choice to make the surface-strain imaging apparatus a handheld measurement instrument, since applicant has not disclosed that the surface-strain imaging apparatus being a handheld measurement instrument solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the surface-strain imaging apparatus being a handheld measurement instrument.

Regarding claim 18, Glynn teaches a system for in-situ inspection of a composite structure, wherein: the surface-strain imaging apparatus is configured to image the area of the outer surface from a first viewpoint, and the system further comprises another surface-strain imaging apparatus configured to image another area of the outer surface of the composite structure from a second viewpoint that is different from the first viewpoint. (Glynn, see at least ¶ [0036] which states “In a third, scanning stage 110, the composite structure 102 is permitted to begin coming to a thermal equilibrium, during which a cool interior (i.e., the composite core or substrate and/or an inner part of the composite skin) draws heat from the warm exterior. The scanning stage 110 can include any suitable number of thermal sensors 112, 116, such as infrared sensors (e.g., forward looking infrared (FLIR) cameras or scanners) operable to take a thermal image showing infrared emissions from an object. The scanning stage 100 shown illustrates thermal sensors 112, 116 positioned to capture temperature data in the form of thermographic images from a zenith and from a side view of the composite structure; however, any suitable combination of image capture positions may be used. The scanning stage 110 can communicate data 120, including temperature data and instructions, between the thermal sensors 112, 116 and a management component 118 which includes a processor 122 and memory 124, and is operable to control operation of the system 100 including, but not limited to, timing and temperatures for each stage 106, 108, 110; temperature data capture by the thermal sensors 112, 116, and analysis of the temperature data captured thereby.” and Figs. 1 and 3)

Regarding claim 19, Glynn teaches a method for in-situ inspection of a composite structure, the method comprising: 
imaging, using a surface-strain imaging apparatus, an area of an outer surface of the composite structure while a temperature of the composite structure warms to thermal equilibrium with a surrounding environment and a temperature gradient exists between an inner surface of the composite structure and the outer surface of the composite structure, wherein the inner surface of the composite structure and the outer surface of the composite structure are separated by multiple internal layers; (Glynn, see at least ¶ [0036] which states “In a third, scanning stage 110, the composite structure 102 is permitted to begin coming to a thermal equilibrium, during which a cool interior (i.e., the composite core or substrate and/or an inner part of the composite skin) draws heat from the warm exterior. The scanning stage 110 can include any suitable number of thermal sensors 112, 116, such as infrared sensors (e.g., forward looking infrared (FLIR) cameras or scanners) operable to take a thermal image showing infrared emissions from an object. The scanning stage 100 shown illustrates thermal sensors 112, 116 positioned to capture temperature data in the form of thermographic images from a zenith and from a side view of the composite structure; however, any suitable combination of image capture positions may be used. The scanning stage 110 can communicate data 120, including temperature data and instructions, between the thermal sensors 112, 116 and a management component 118 which includes a processor 122 and memory 124, and is operable to control operation of the system 100 including, but not limited to, timing and temperatures for each stage 106, 108, 110; temperature data capture by the thermal sensors 112, 116, and analysis of the temperature data captured thereby.” and Figs. 1 and 3)
detecting, by a controller using data received from the surface-strain imaging apparatus, an out-of-plane displacement of the outer surface in the area caused by the temperature gradient; (Glynn, see at least ¶ [0041] which states “FIG. 3 illustrates the composite structure 200 of FIG. 2, in a diagrammatic side-section view; showing a separation irregularity 208. A separation irregularity can include any separation of the outer layer 206 from the substrate 204. For example, a composite skin can debond or delaminate from a core in a composite; a bubble can be formed between a composite skin and a core; or an impact to the composite structure 200 might intent the substrate 204 allowing a void to form between the substrate and the outer layer 206. The separation irregularity 208 can prevent direct thermal transfer between the substrate 204 and the outer layer 206.”)
determining, by the controller, that the out-of-plane displacement satisfies a threshold condition; (Glynn, see at least ¶ [0068] which states “The comparison can highlight changes in thermal conductivity of the composite structure compared to the reference structure, indicative of an irregularity in the composite structure (act 1510).”) and 
based on determining that the out-of-plane displacement satisfies the threshold condition, flagging, by the controller, the area of the outer surface for further inspection. (Glynn, see at least ¶ [0068] which states “the process 1500 can also include receiving a composite structure, e.g., at a staging position or in an enclosure operable to induce a temperature change in the structure (act 1502). The composite structure is cooled to a first steady-state temperature (act 1504). Then, the composite structure is subjected to surface heating by a heat source that scans over a surface of the composite structure (act 1506). A suitable heat source can include a "thermal knife," e.g., a blower pushing hot air in a narrow band or sheet, or an infrared emitter that provides thermal emissions over a discrete band. After a predetermined period of time, or at a predetermined distance behind the heat source, the system can obtain temperature data from the composite structure that indicates temperatures over the outer layer of the structure by, e.g., scanning the composite structure with a thermographic sensor (act 1508). The temperature data may be converted into the form of a thermographic image, and may be compared to reference data, e.g., a reference thermographic image obtained from an undamaged composite structure of the same type as the composite structure, or reference data obtained previously from thermal scanning of the same composite structure (act 1510).  The comparison can highlight changes in thermal conductivity of the composite structure compared to the reference structure, indicative of an irregularity in the composite structure (act 1510).” and Fig. 15)

Regarding claim 20, Glynn teaches a method for in-situ inspection of a composite structure, wherein determining that the out-of-plane displacement satisfies the threshold condition comprises determining that a height of the out-of- plane displacement exceeds a threshold height. (Glynn, see at least ¶ [0068] which states “the process 1500 can also include receiving a composite structure, e.g., at a staging position or in an enclosure operable to induce a temperature change in the structure (act 1502). The composite structure is cooled to a first steady-state temperature (act 1504). Then, the composite structure is subjected to surface heating by a heat source that scans over a surface of the composite structure (act 1506). A suitable heat source can include a "thermal knife," e.g., a blower pushing hot air in a narrow band or sheet, or an infrared emitter that provides thermal emissions over a discrete band. After a predetermined period of time, or at a predetermined distance behind the heat source, the system can obtain temperature data from the composite structure that indicates temperatures over the outer layer of the structure by, e.g., scanning the composite structure with a thermographic sensor (act 1508). The temperature data may be converted into the form of a thermographic image, and may be compared to reference data, e.g., a reference thermographic image obtained from an undamaged composite structure of the same type as the composite structure, or reference data obtained previously from thermal scanning of the same composite structure (act 1510).  The comparison can highlight changes in thermal conductivity of the composite structure compared to the reference structure, indicative of an irregularity in the composite structure (act 1510).” and Fig. 15)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668